Citation Nr: 0841681	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for claimed generalized 
arthralgia, joint and muscle pain, to include as due to an 
undiagnosed illness.  

2.  Entitlement to service connection for claimed diarrhea 
(claimed as irritable bowel syndrome), to include as due to 
an undiagnosed illness.  

3.  Entitlement to service connection for claimed tension 
headaches, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
September 1993, with service in Southwest Asia from February 
1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that additional development is 
needed prior to the adjudication of this claim.

At the outset, the Board notes that service connection may be 
established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia Theater of Operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In an August 2005 VA examination, the veteran complained that 
he had irritable bowel syndrome productive of 5-6 loose bowel 
movements a day.  He did not have abdominal pain or rectal 
bleeding.  He had been using Imodium to treat his symptoms.  
Objectively his abdominal and rectal examinations were 
normal.

The veteran also complained of vague joint pains which he 
claimed affected him "all over."  Specifically he reported 
that his shoulders, knees and hips hurt.  These vague 
symptoms of pain were not incapacitating.  He had been 
prescribed medication which he stated provided some relief.  
His activities were not impaired by his symptoms.  
Objectively, his joint examinations were normal with no 
impairment.  The veteran stated his symptoms onset gradually 
after returning from the Persian Gulf and has persisted 
intermittently since that time.

In an August 2005 Neurological examination, the veteran 
complained of headaches ongoing for the past 8 years.  He 
reported they were located in the bitemporal area and 
sometimes in the front.  The were described as sharp and 
steady pain, occurred daily and lasted 2-3 hours at a time.  
His headaches were relieved by resting.  Objective 
examination was normal.

The veteran was diagnosed with diarrhea, not incapacitating 
and without abdominal pain and generalized arthralgia without 
incapacitation.  The examiner noted the veteran had "Gulf 
War exposure."  He was also diagnosed with tension 
headaches.

Despite the noted complaints and examination findings, the 
examiner(s) failed to offer opinions as to the etiology of 
the claimed complaints/disorders.  In this regard, the Board 
notes that VA regulations provide that where "the 
[examination] report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2005); 
see 38 C.F.R. § 19.9 (2008).  Where the Board makes a 
decision based on an examination report that does not contain 
sufficient detail, remand is required by the courts "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination." Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).  Thus, the Board finds that a more 
contemporaneous VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
generalized arthralgia (joint and muscle 
pains), diarrhea (irritable bowel 
syndrome) and headaches since service.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
previously unidentified treatment source.  
The veteran should also be informed that 
he can submit evidence to support his 
claims.  If records cannot be obtained, 
documentation as to the attempts to 
obtain records should be set out.

2.  The veteran should be afforded the 
appropriate VA examination(s) with an 
opinion as to the likely etiology of the 
claimed generalized arthralgia (joint and 
muscle pains), diarrhea (irritable bowel 
syndrome) and headaches.  

The veteran's claims folders must be made 
available to and reviewed by the 
examiner(s).  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies must 
be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has current joint and muscle, 
gastrointestinal or headaches 
disability(ies) due to a known clinical 
diagnosis.   If so, all related symptoms, 
abnormal physical findings and/or 
abnormal laboratory test results must be 
identified and associated with the 
appropriate diagnosed disorder(s).  
Additionally, if there is a clinical 
diagnosis made as to any of the 
pathology, the examiner should opine as 
to the likely etiology, to include 
whether any diagnosed disorder is more 
likely than not (e.g., 50 percent or 
greater) related to service.

If the claimed joint and muscle, 
gastrointestinal and headache disorders 
and associated symptoms, abnormal 
physical findings and/or abnormal 
laboratory test results cannot be 
attributed to a known clinical diagnosis, 
the examiner should so state.  Then the 
examiner should opine as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater likelihood) that any 
current generalized arthralgia (joint and 
muscle pains), diarrhea (irritable bowel 
syndrome) and headaches disorders are due 
to an event or incident related to the 
veteran's service.  

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claims of 
service connection for claimed 
generalized arthralgia (joint and muscle 
pains), diarrhea (irritable bowel 
syndrome) and headaches, to include as 
due to an undiagnosed illness should be 
readjudicated.  See 38 C.F.R. § 3.317 
(2008).  If the determinations remain 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.    

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




